Case 1:20-cv-02656-RM-SKC Document 60 Filed 10/21/20 USDC Colorado Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                    Magistrate Judge S. Kato Crews

  Civil Action: 20-cv-02656-RM-SKC                        Date: October 21, 2020
  Courtroom Deputy: Amanda Montoya                        FTR – Reporter Deck-Courtroom C-201*

   Parties:                                                      Counsel:

   KATRINA L. BAGWELL, et al.,                                   Daniel Thornburgh
                                                                 Joseph Zonies

        Plaintiff,

   v.

   BOSTON SCIENTIFIC CORPORATION,                                Hannah Carter
                                                                 Heather Perkins

        Defendant.


                                       COURTROOM MINUTES

  HEARING: TELEPHONE STATUS CONFERENCE
  Court in session: 9:58 a.m.
  Court calls case. Appearances of counsel.

  Judge Moore intends to deny without prejudice the pending motion for summary judgment to be
  refiled according to his practice standards.

  ORDERED: The refiled motion for summary judgment shall be filed no later than November
           6, 2020. A response shall be filed by November 20, 2020 and a reply shall be
           filed by December 3, 2020.

                     The deposition of the implanting surgeon shall be completed no later than
                     December 31, 2020.

  TELEPHONE FINAL PRETRIAL CONFERENCE is set for February 11, 2021 at 11:00
  a.m. Final Pretrial Order is due no later than SEVEN (7) CALENDAR DAYS before the
  Final Pretrial Conference. (See the court’s website for Instructions for Preparation and
  Submission)
  Counsel participating in the conference shall jointly call the Court (303.335.2124) at the
  scheduled time.

  HEARING CONCLUDED.
Case 1:20-cv-02656-RM-SKC Document 60 Filed 10/21/20 USDC Colorado Page 2 of 2




  Court in recess: 10:07 a.m.
  Total time in court: 00:09

  *To order transcripts of hearings, please contact either Patterson Transcription Company at (303)
  755-4536 or AB Litigation Services at (303) 629-8534.
